DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed July 17, 2019 has been considered.

Drawings
The drawings filed May 6, 2019 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that 


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/164281A1.
Note a control system for cinema seats, comprising: a plurality of seats (171, 210, 310, 410); a plurality of actuation devices (655, 660, see Figure 6), configured for driving each of the seats to be folded or unfolded, wherein the control system further comprises: a control signal transmitter (1340b, see line 1 in ¶ 0101); and a plurality of control signal receivers (1490e in each chair, see lines 7-9 in ¶ 0101), configured to be arranged corresponding to one or more of the seats, wherein the control signal transmitter is configured to communicatively connect with each of the control signal receivers (see lines 1-9 in ¶ 0101), the control signal receiver is configured to be electrically connected to one or more of the actuation devices (see ¶ 0102), and each of the control signal receivers is configured to receive a control signal from the control signal transmitter to control one or more of the actuation devices to drive one or more of eth seats to be folded or unfolded.

Regarding claim 5, note the control system further comprises a plurality of hand controllers disposed in one-to-one corresponding to each of the seats, the hand controller is configured to communicatively connect with corresponding actuation device to control the corresponding seats to be folded or unfolded.  See ¶ 0045.

Allowable Subject Matter
Claims 3, 4 and 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A seating unit that is operated with a remote controller is shown by Hille (20170221350).  JP11318623A shows a seat of movie seats that are controllable with a hand controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/July 2, 2021                                               Primary Examiner, Art Unit 3636